Citation Nr: 1620394	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  13-10 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for hemorrhoids.  

2.  Entitlement to service connection for hemorrhoids.  

3.  Entitlement to an initial rating for right shoulder tendonitis in excess of 10 percent disabling prior to June 4, 2013.

4.  Entitlement to an initial rating for right shoulder tendonitis in excess of 20 percent disabling since June 4, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2002 to September 2006, and from January 2007 to January 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, and a July 2013 rating decision of the VARO in Seattle, Washington.  The claim was certified to the Board by the Seattle, Washington RO.      

The May 2010 rating decision, in pertinent part, declined to reopen the claim of entitlement to service connection for hemorrhoids, and granted service connection for right shoulder tendonitis with an initial disability rating of 10 percent.  With respect to the right shoulder tendonitis, the Veteran disagreed with the disability rating assigned.  

In the July 2013 rating decision VA granted a 20 percent rating, effective June 4, 2013.  The Veteran disagreed with the propriety of the disability rating as well as the effective date assigned.  Given that this claim stems from an appeal from an initial rating decision, the appeal for an earlier effective date for the 20 percent rating is still an appeal for an increased initial rating.  Hence, the Board has so styled the issues accordingly.  

The Board notes that the Veteran also appealed the issues of entitlement to service connection for right ankle and right foot disorders, however, following the issuance of a statement of the case in  February 2013 the Veteran only perfected an appeal as to the right foot disability.  In the July 2013 rating decision VA granted entitlement to  service connection for a right foot disability.  While the Veteran then initiated an appeal regarding the disability rating for the right foot disability in a November 2015 statement, prior to certification of the appeal to the Board he withdrew that disagreement.  Accordingly, the Board finds the issues before the Board are correctly listed on the title page.  

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 

FINDINGS OF FACT

1.  In a March 2007 rating decision VA denied entitlement to service connection for hemorrhoids.  Thereafter, the Veteran did not perfect a timely appeal.

2.  Additional evidence received since the March 2007 rating decision on the issue of service connection for hemorrhoids raises a reasonably possibility of substantiating the claim. 

3.  The Veteran experienced recurrent hemorrhoids during service.  

4.  The weight of the competent evidence is at least in relative equipoise as to whether the Veteran has a current disability manifested by recurrent hemorrhoids that was incurred in service.  

5.  Since January 6, 2010 the Veteran's right shoulder tendonitis has been manifested by subjective complaints of pain and weakness resulting in a functional limitation of motion to shoulder level.  Ankylosis of the scapulohumeral articulation, impairment of the clavicle or scapula, and impairment of the humerus have not been shown.



CONCLUSIONS OF LAW

1.  The March 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for hemorrhoids.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Resolving reasonable doubt in the Veteran's favor, recurrent hemorrhoids were incurred inservice.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

4.  Resolving reasonable doubt in favor of the Veteran since January 6, 2010, the criteria for a 20 percent disability rating, but no higher, for right shoulder tendonitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The issues of whether new and material evidence has been received to reopen service connection for hemorrhoids and service connection for recurrent hemorrhoids have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome with respect to these issues, further explanation of how VA has fulfilled the duties to notify and assist as to these issues is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Regarding the increased rating and earlier effective date claims, as the appeal decided in this decision arises from the Veteran's disagreement following the grant of service connection for right shoulder tendonitis, no additional notice is required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, post-service VA treatment records, VA examination reports from February 2010, June 2013, and January 2015, and the Veteran's statements.  

The Veteran was afforded VA examinations in February 2010, June 2013, and January 2015.  When VA undertakes to provide an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations are found to be adequate for ratings purposes of the issues on appeal.  The VA examiners reviewed the Veteran's medical history and current symptoms, made clinical observations, and rendered opinions regarding the severity of the Veteran's right shoulder tendonitis.  In addition, the VA examiners addressed all the relevant rating criteria for rating shoulder disabilities, including the functional impact of the Veteran's disability upon his occupational and social functioning.  

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claims.

New and Material Evidence - Laws and Regulations

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. §§  7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) 

Regardless whether the RO determined that new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Hemorrhoids 

The Veteran seeks to reopen the claim of entitlement to service connection for hemorrhoids.  In a March 2007 rating decision VA denied service connection for that disorder finding no evidence establishing that the Veteran had a permanent residual or chronic disability manifested by hemorrhoids.  The Veteran was informed of the decision, however, he did not perfect a timely appeal.  Hence, the March 2007 rating decision is final.  38 U.S.C.A. § 7105.

Thereafter the Veteran served on another period of active duty from January 2007 to January 2010.  In December 2009, the Veteran submitted a claim to reopen service connection for recurrent hemorrhoids.  Since the last final disallowance of the claim in March 2007, evidence that has been associated with the claims file includes service department records, VA treatment records, a February 2010 VA examination report, and lay statements from the Veteran.  

Generally, if VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA will reconsider the claim without requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  That regulation, however, only applies to relevant service department records that existed at the time the claim was initially decided.  38 C.F.R. § 3.156(c)(2).  In this case, the additional service department records that have been associated with the claims file are those from the Veteran's subsequent tour of active duty that occurred following the March 2007 disallowance.  Therefore, review of the Veteran's claim in the context of requiring new and material evidence is appropriate. 

Collectively, the recently associated evidence, as a whole, provides evidence regarding the Veteran's current symptoms as well as the history and etiology of the Veteran's hemorrhoid condition.  Specifically, service medical records and the February 2010 VA examination report document a history of hemorrhoids.  In addition, the Veteran's statements indicate that he experiences periodic recurrences of his hemorrhoids.    

Having reviewed the recently associated evidence, the Board finds that new and material evidence to reopen service connection for hemorrhoids has been received.  The recently associated evidence is new, in that it was not record at the time of the prior final denial.  Further, it is neither cumulative nor redundant of evidence already of record at the time of the last final disallowance.  

This newly associated evidence is also material because it relates to an unestablished fact that is necessary to substantiate the claim.  Specifically, this evidence addresses, in part, the basis for the prior denial; that is, that the Veteran has a chronic disability that was incurred in service.  The Veteran's statements reflect recurrent symptoms of a chronic disability and the VA examination report and service department records reflect an in-service onset of symptoms.  This is evidence in favor of a finding of an in-service incurrence of the Veteran's recurrent hemorrhoids.  

Given this standard, and presuming the credibility of the evidence, the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of service connection for recurrent hemorrhoids.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

The Veteran contends that service connection is warranted for recurrent hemorrhoids.  Specifically, he contends that he began to experience hemorrhoids during service, and that his hemorrhoids have persisted since service separation.  The Veteran reports that he experiences several occurrences yearly, resulting in pain, swelling, and difficulty tolerating prolonged sitting positions.  

After a review of all the evidence of record, lay and medical, the Board first finds that the Veteran experienced hemorrhoids during service.  In a May 2006 Report of Medical Assessment completed in preparation for service separation, the Veteran reported that he had hemorrhoids "while on active duty [but] did not seek medical care" for such condition.  Upon service separation examination in July 2006, the Veteran reported a history of hemorrhoids.  The service clinician noted the Veteran's report of hemorrhoids, but did not perform an anal or rectal examination.  

In July 2009, the Veteran completed a Report of Medical History in connection with Medical Board proceedings.  At that time, the Veteran reported recurrent hemorrhoids that began while he was "in [the] field."  Following an interview with the Veteran, the service clinician noted that the Veteran reported two to three occurrences of hemorrhoids per year, which he usually treated himself with over-the-counter creams with good results.  The service clinician noted no current symptoms.  Upon the July 2009 Medical Board examination, the service clinician noted a "normal" anal and rectal examination; however, the service clinician indicated that a digital rectal examination was deferred.  

Further, the weight of the competent evidence is at least in relative equipoise as to whether the Veteran has a current disability manifested by recurrent hemorrhoids.  Evidence against a finding is contained in the February 2010 VA examination report.  Evidence in favor of a finding is contained in the Veteran's lay statements and service medical records.  

At a VA examination in February 2010, the Veteran reported having been diagnosed with hemorrhoids five years prior, and that his hemorrhoids recur occasionally.  The Veteran reported pain and swelling when hemorrhoids are present which result in difficulty tolerating seated positions.  The Veteran denied itching, diarrhea, tenesmus, stool leakage, and perianal discharge.  The Veteran denied receiving any treatment for his hemorrhoids.  Upon physical examination, the VA examiner noted no hemorrhoids present.  The VA examiner also noted no evidence of ulceration, fissures, reduction of lumen, loss of rectal tone, trauma, rectal bleeding, proctitis, infections, protrusion, or loss of sphincter control.  In conclusion, the VA examiner indicated that there is no diagnosis of recurrent hemorrhoids because "there is no pathology to render a diagnosis."  

While the February 2010 VA examiner found no evidence of a current disability on the date of the examination, the Veteran explained that his hemorrhoids are episodic in nature and recur occasionally.  This statement is consistent with his statements on the April 2009 VA Form 9 where he indicated that his hemorrhoids "only come on occasion" and he is "aware in treating them fast when they do come."  Moreover, both of these statements are consistent with notations in the Veteran's service medical records that also reflect recurrent hemorrhoids that the Veteran self-treats with over-the-counter creams.  

Service connection can be warranted if there was a disability present at any point during the claim period, even if it is not currently present.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the United States Court of Appeals for Veterans Claims held that, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In a footnote, the Court noted that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  In this case, notations made in the service medical records in June 2009 reflect that the Veteran experienced recurrent hemorrhoids on an average of two to three times per year.  The Board finds these July 2009 notations "sufficiently proximate" to the Veteran's December 2009 filing of the claim of service connection as to constitute evidence of a current diagnosis.  

The weight of the competent evidence is at least in relative equipoise as to whether the Veteran's recurrent hemorrhoids are related to service.  The Board finds that the Veteran has consistently reported that he experiences recurrent hemorrhoids that recur occasionally.  He has consistently reported that he does not seek treatment for his hemorrhoids, but instead he acts fast to self-treat using over-the-counter medications because they cause pain, swelling, and difficulty sitting.  The June 2009 service clinician noted that the Veteran has experienced "good results" with his current self-medication regimen.  A veteran is competent to report symptoms that he may perceive at any time through his senses.  Layno, 6 Vet. App. at 470.  Moreover, lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  

The Board finds the Veteran competent to report that during service and recurring since service separation that he has experienced hemorrhoids, as the reporting of symptoms of pain, swelling, and difficulty sitting, requires only personal knowledge that comes to him through his senses.  Layno, 6 Vet. App. at 470.  The finding that the Veteran had symptoms of hemorrhoids since service is supportive of the claim overall because it tends to show that the same symptoms that began in service have continued since service separation.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service and post-service symptoms).  Overall, the complaints and notations of recurrent hemorrhoids in service, together with the Veteran's lay statements since service, tend to show that his current symptoms of recurrent hemorrhoids had their onset during service, that is, shows that the recurrent hemorrhoid disability was "incurred coincident with" active service.  See 38 C.F.R. § 3.303(a).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for direct service connection for recurrent hemorrhoids have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Disability Ratings 

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  However, coordination of the disability rating with impairment of function will be expected in all instances.  Id.  Reasonable doubt regarding the degree of disability will be resolved in a veteran's favor.  38 C.F.R. § 4.3.  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  Such separate disability ratings are known as staged ratings.   

As relevant to orthopedic disabilities, when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The rating for an orthopedic disability should reflect functional limitation due to pain, which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a body segment that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40.  

The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

It is possible that a particular piece of evidence demonstrates that a veteran suffered from the symptoms of a disability or rating level earlier than the date of the examination, opinion, or diagnosis.  See DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011) (holding that "entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition" (citing 38 U.S.C.A. § 5110(a)); Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010) (holding that "it is the information in a medical opinion, and not the date the medical opinion was provided that is relevant when assigning an effective date").  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

Increased Disability Rating 

The Veteran contends that his right shoulder tendonitis has caused more severe symptomatology than that contemplated by the disability ratings currently assigned.  He contends that right shoulder tendonitis causes difficulty sleeping, difficulty performing occupational duties such as carrying and lifting, difficulty performing recreational activities such as throwing and swimming, and limits his ability to perform overhead activities.  As stated above, the Veteran's right shoulder tendonitis is currently staged as follows:  10 percent disabling prior to June 4, 2013; and 20 percent disabling since June 4, 2013.  

The Veteran is right-hand dominant (major arm).  See January 2015 VA Examination Report.  

The Veteran's right shoulder tendonitis is currently rated under Diagnostic Code 5099-5201.  38 C.F.R. § 4.71a.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of the diagnostic code for the most closely analogous disability, followed by the terminal digits "99" connoting an unlisted condition.  See 38 C.F.R. § 4.27.  In this case, tendonitis is not specifically listed in the Rating Schedule.  Diagnostic Code 5201 contemplates limitation of motion of the arm, and therefore, addresses the functional effects of the Veteran's tendonitis.  Therefore, the Board finds that the hyphenated diagnostic code, 5099-5201, is an appropriate diagnostic code under which to rate the Veteran's right shoulder tendonitis.  

Normal range of motion for the shoulder is 180 degrees of elevation, either forward flexion or abduction.  See 38 C.F.R. § 4.71, Plate I.  

Diagnostic Code 5201 provides disability ratings based on a limitation of motion of the arm.  38 C.F.R. § 4.71a.  A 20 percent disability rating is provided in the major shoulder for limitation of motion to shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  A 30 percent disability rating is provided in the major shoulder for limitation of motion to midway between the side of the body and shoulder level.  Id.  

After a review of all the evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran's right shoulder tendonitis warrants a 20 percent disability rating on the basis of limitation of motion for the entire rating period on appeal, i.e., since January 6, 2010.  As indicated above, a 20 percent disability rating is provided in the major shoulder for limitation of motion to shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  In this regard, the Board finds that in consideration of pain, fatigue, and weakness, the weight of the evidence demonstrates that the Veteran's right shoulder tendonitis causes a functional limitation of motion to shoulder level.  

At a VA examination in February 2010, the Veteran reported symptoms of pain, weakness, stiffness, giving way, lack of endurance, fatigability, tenderness, and lack of mobility.  The Veteran reported moderate pain, but reported that flare-ups occur on average three times per day, each lasting approximately 30 minutes, and resulting in increased pain, decreased strength, and decreased mobility.  Regarding functional capacity, the Veteran reported being unable to throw or swim, limited mobility, and a decreased lifting and carrying capacity.  Upon range-of-motion testing, the VA examiner documented full shoulder flexion with pain beginning at 140 degrees, and full shoulder abduction with pain beginning at 120 degrees.  Following repetitive testing, the VA examiner noted increased pain, but no additional loss of motion.  The VA examiner noted tenderness to palpation, but found no evidence of instability, subluxation, malalignment, or ankylosis.  The VA examiner also noted a normal diagnostic imaging report.  

In his August 2010 notice of disagreement the Veteran indicated that he felt the February 2012 VA examination report did not accurately reflect the severity of his right shoulder tendonitis.  He indicated that pain, fatigue, weakness, and lack of endurance resulted in a significant limitation of motion, such as an inability to extend his arm behind his back or fully reach overhead.  The Veteran indicated that he had difficulty performing routine daily activities, such as sweeping, mopping, washing the dishes, mowing the lawn, or lifting his child.  The Veteran further indicated that his right shoulder caused difficulty sleeping due to pain.  In addition, the Veteran indicated that he is unable to perform any recreational activity, such as swimming or throwing.  Further, the Veteran indicated that he could "no longer get any job (where he) is required to be able to lift or carry."  The Veteran made similar statements in April 2013, November 2013, and March 2015.    

A January 2011 VA treatment record reflects that the Veteran reported constant pain and limited mobility.  Upon passive range-of-motion testing, the VA clinician documented 60-70 degrees of abduction.  The VA clinician noted tenderness to palpation.  The VA clinician indicated that the Veteran may have a small rotator cuff tear and arthritis in the acromioclavicular joint as seen on a recent magnetic resonance imaging study.  

A February 2011 VA physical therapy consultation report reflects that the Veteran reported constant right shoulder pain and limited motion, resulting in difficulty reaching, lifting, and performing yardwork.  Upon range-of-motion testing, the VA clinician documented 160 degrees of shoulder flexion with pain beginning at 150, and 130 degrees of shoulder abduction with pain beginning at 110 degrees.  

At a June 2013 VA examination the Veteran reported limited mobility and pain with movement of his arm overhead.  The Veteran reported flare-ups that result in difficulty with overhead reaching and lifting and carrying heavy objects.  Range of motion study showed 130 degrees of shoulder flexion with pain at end range, and 90 degrees of shoulder abduction with pain at end range.  Upon repetitive testing, the VA examiner noted increased pain, but no additional loss of motion.  The VA examiner noted tenderness to palpation, but found no evidence of instability, subluxation, malalignment, or ankylosis.  The VA examiner did not find degenerative or traumatic arthritis.  Regarding function, the VA examiner opined that the Veteran was limited in his ability to work due to pain with lifting and reaching overhead.  

At a VA examination in January 2015, the Veteran reported constant pain, limited mobility, difficulty sleeping, and an inability to carry his newborn daughter.  The Veteran reported flare-ups and described the impact as "occasionally shoulder will be painful and weak, [making it] hard to lift."  Notably, the VA examiner found no additional loss of functional ability during flare-ups.  Upon range-of-motion testing, the VA examiner documented 120 degrees of shoulder flexion with pain beginning at 90 degrees, and 95 degrees of shoulder abduction with pain beginning at 90 degrees.  Upon repetitive testing, the VA examiner noted increased pain, but no additional loss of motion.  The VA examiner noted no tenderness to palpation, and found no evidence of instability, subluxation, malalignment, or ankylosis.  There was no evidence of degenerative or traumatic arthritis.  Regarding function, the VA examiner indicated that the Veteran's ability to work was limited by his difficulty reaching overhead and inability to lift and carry heavy objects.  

In review of all the evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran's right shoulder tendonitis is manifested by a functional limitation of motion to shoulder level.  While the majority of VA treatment records and VA examination reports document bilateral shoulder flexion and abduction range of motion beyond shoulder level, multiple sources document pain, weakness, and fatigue beyond shoulder level that effectively limit the Veteran's functional capacity to shoulder level.  

The February 2010 VA examination report notes pain at 140 degrees of shoulder flexion and 120 degrees of shoulder abduction, but notes the Veteran's inability to perform overhead activities such as throwing and swimming, and his difficulty with lifting.  A January 2011 VA treatment record notes passive abduction to 60-70 degrees.  A February 2011 VA physical therapy consultation report notes pain at 150 degrees of shoulder flexion and 110 degrees of shoulder abduction, but notes his difficulty with reaching overhead and carrying.  The June 2013 VA examination report noted pain at 130 degrees of shoulder flexion and 90 degrees of shoulder abduction, but note his difficulty with reaching overhead and lifting.  The January 2015 VA examination report noted pain at 90 degrees of both shoulder flexion and abduction, and note his difficulty with reaching overhead, lifting, and carrying.  In addition, the Veteran's own statements during the appeal period reflect his inability to perform overhead activities such as reaching, lifting, throwing, and swimming.  

Resolving reasonable doubt in favor of the Veteran, the Board finds that the weight of the evidence demonstrates that a disability rating of 20 percent, but no higher, is warranted for the Veteran's right shoulder tendonitis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  The evidence of record consistently reflects the Veteran's complaints of pain and weakness that have resulted in decreased mobility and a decreased ability to carry, lift, and perform overhead activities.  Therefore, in consideration of pain, weakness, and fatigue, the Board finds that the Veteran's functional limitation of motion in the right shoulder is limited to shoulder level.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  This limitation of motion satisfies the criteria for a 20 percent disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The Board has considered whether the Veteran's right shoulder tendonitis warrants a rating in excess of 20 percent under Diagnostic Code 5201.  In this regard, a January 2011 VA treatment record documents passive shoulder abduction limited to 60-70 degrees.  However, the majority of evidence demonstrates that the Veteran's right shoulder tendonitis causes a functional limitation of motion to, at worst, shoulder level.  In addition to the objective findings documented above, the Veteran's statements indicate his difficulty when the arm is elevated to or beyond shoulder level.  Therefore, in consideration of all the evidence of record, the Board finds that the symptomatology associated with the Veteran's right shoulder tendonitis more nearly approximates the criteria for a 20 percent disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201. 

The Veteran has reported functional impairments such as difficulty sleeping, decreased ability to perform recreational activities, and a decreased ability to perform occupational activities.  The DeLuca factors go to loss of function caused by pain, weakness, and fatigue.  In this case, with consideration of pain and loss of function, the limitation of motion more nearly approximates the criteria for a 20 percent disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Moreover, the Board finds that the Veteran's symptomatology and impairments have been shown as relatively consistent throughout the entire rating period on appeal.  Accordingly, for the entire initial rating period on appeal, the Board finds that a 20 percent disability rating is warranted in consideration of the pain and functional impairment based on the DeLuca factors derived from 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board considered application of additional diagnostic codes that are raised by the evidence of record.  Schafrath, 1 Vet. App. 589.  In this regard, all VA examiners specifically denied the presence of ankylosis of the scapulohumeral articulation, impairment of the humerus including recurrent instability, and impairment of the clavicle or scapula.  Therefore, disability ratings under Diagnostic Codes 5200, 5202, or 5203 are not warranted.  38 C.F.R. § 4.71a.  

Historically, the Veteran's right shoulder tendonitis was rated under they hyphenated Diagnostic Code 5099-5020.  Diagnostic Code 5020 contemplates any type of synovitis.  38 C.F.R. § 4.71a.  In addition, Diagnostic Code 5024 contemplates any type of tenosynovitis.  Id.  The Rating Schedule provides that Diagnostic Codes 5013 through 5024 will be rated on limitation of motion of affected parts, as degenerative arthritis under Diagnostic Code 5003.  Id.  

The Board notes that while the VA examiners have specifically denied the presence of degenerative or traumatic arthritis, the January 2011 VA clinician noted arthritis in the right acromioclavicular joint as documented by MRI.  In addition, recent VA treatment records beginning 2015 characterize the Veteran's right shoulder condition as degenerative joint disease, despite a negative 2013 MRI report.  As such, the Board has considered application of Diagnostic Code 5003.  38 C.F.R. § 4.71a.  However, Diagnostic Code 5003 is only applicable if the disability is not to be rated on the basis of limitation of motion.  In this case, the Veteran's right shoulder tendonitis warrants a 20 percent disability rating based on a limitation of motion; therefore Diagnostic Code 5003 is not for application.  Furthermore, the maximum rating otherwise allowed for degenerative arthritis in the absence of limitation of motion is 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  For these reasons, the Board finds that a rating for degenerative arthritis of the Veteran's right shoulder tendonitis is not warranted.  Id.

In arriving at the above conclusions, the Board has carefully considered the lay assertions of the Veteran.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability ratings reflect.  Moreover, the Veteran is competent to report observable symptoms, such as pain, weakness, and fatigue.  Layno, 6 Vet. App. 465.  In this case, however, the competent medical evidence, which offers detailed specific specialized determinations relating to the rating criteria, is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence in clinically evaluating the severity of the Veteran's current symptomatology.

For these reasons, after resolving all reasonable doubt in favor of the Veteran, the Board finds that the weight of the evidence supports an initial disability rating of 20 percent, but no higher, for right shoulder tendonitis.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  

Extraschedular Consideration

The Board considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA there is a three step formula to follow.  If any step is not met, the case may not be referred for consideration of an extraschedular rating.  Under the first step VA evaluates whether the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Here the Board finds that the symptomatology and impairments caused by the Veteran's right shoulder tendonitis are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is permissible.  The schedular rating criteria specifically provide for ratings based on limitation of motion, including due to pain and other orthopedic factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also DeLuca at 202.  The Veteran's right shoulder tendonitis is manifested by pain, weakness, and fatigue, resulting in a functional limitation of motion that results in decreased ability to perform occupational and recreational activities.  The Board has additionally considered ratings under alternate schedular rating criteria as discussed above.  See 38 C.F.R. § 4.20; see also Schafrath, 1 Vet App. at 595.  Hence, there is no basis  to refer this claim for extraschedular consideration.

Under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in the case at hand, after applying the benefit of the doubt doctrine under Mittleider v. West, 11 Vet. App. 181   (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Finally, the Board considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities was reasonably raised by the record in this case.  While the Veteran reports a decreased ability to lift and carry or perform otherwise physical occupational tasks, there is no indication in the record that he is unemployable due to his service-connected disabilities.  The evidence of record reflects that the Veteran is a full-time student pursuing a Master's degree in finance.  The Board also notes that the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders was expressly denied by the RO in an October 2014 rating decision and the Veteran did not initiate an appeal as to that decision.  Therefore, as the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is not reasonably raised by the record, it is not part of the rating appeal.


ORDER

New and material evidence having been received, the appeal to reopen service connection for hemorrhoids is granted. 

Entitlement to service connection for recurrent hemorrhoids is granted.  

Entitlement to an initial rating of 20 percent disabling, but no higher, since January 6, 2010 for a right shoulder disability is granted subject to the laws and regulations governing the award of monetary benefits.  


______________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


